United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1846
                                   ___________

Patrick J. Williams,                 *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Western District of Missouri.
Joel Lovelady; Stephine Winsor;      *
Jonathan Rivers; R. Eseales,         *     [UNPUBLISHED]
                                     *
            Appellees.               *
                                ___________

                             Submitted: September 11, 2003

                                 Filed: October 8, 2003
                                  ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM

      Federal inmate Patrick Williams appeals following the district court’s1
dismissal of his 42 U.S.C. § 1983 action for failure to comply with a court order.
After careful review of the record, we find no abuse of discretion in dismissing the
complaint, and we agree with the district court that Williams’s previous notice of
appeal was premature. Accordingly, we affirm. See 8th Cir. R. 47A(a).


      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.